Citation Nr: 9935498	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1972 to 
December 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied a compensable rating for his 
service-connected residuals of right knee injury.  In August 
1996, the Board remanded this matter for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran failed to report for VA examination scheduled 
in May 1999 in connection with his claim for increased rating 
for right knee disability.

2.  Good cause for his failure to report for VA examination 
is not shown and the evidence of record is not adequate for 
evaluating his service-connected right knee disability.


CONCLUSION OF LAW

The claim of entitlement to a compensable rating for 
residuals of a right knee injury is denied for failure to 
report for a scheduled VA examination.  38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service medical records shows that 
in July 1973, he sought treatment for right knee pain after 
he fell down some stairs.  X-ray examination of the right 
knee was normal and the assessment was probable right 
chondromalacia patella.  At his October 1973 military 
separation medical examination, right chondromalacia patella 
was noted.

In January 1975, the veteran filed a claim of service 
connection for residuals of a right knee injury.  In 
connection with his claim, he was afforded a VA medical 
examination in March 1975 at which he reported right knee 
injury in service.  In addition, he reported two post-service 
right knee injuries in December 1974 and January 1975.  X-ray 
examination of the right knee was normal and the impressions 
were chondromalacia of the right patella and "history of 
three episodes of knee strain, industrial accidents, at 
present under Workmans Compensation treatment."

By April 1975 rating decision, the RO granted service 
connection for residuals of a right knee injury, symptomatic 
with some limitation of motion, and assigned it a 10 percent 
rating, effective in January 1975.  

In April 1978, the veteran was scheduled for a VA medical 
examination to determine the current severity of his right 
knee disability.  He failed to report for the examination and 
by April 1978 rating decision, the RO reduced the rating for 
his right knee disability to zero percent.  

In November 1992, the veteran requested a compensable rating 
for his right knee disability, indicating that it had 
originally been evaluated 10 percent disabling, but had been 
decreased to zero percent in the 1970s due to his failure to 
report for VA medical examination.  However, he indicated 
that he was having "severe problems" with his right knee 
and was now ready to report for VA medical examination.

In connection with his claim, he was afforded a VA orthopedic 
examination in March 1993, at which he reported that, in 
1991, he sustained serious right knee injuries in an 
industrial accident.  The RO subsequently obtained treatment 
records from the State of California workers' compensation 
insurance fund showing that in August 1991, the veteran 
sustained on-the-job right knee injury in a fall from a 
ladder.  These records show that on examination following the 
August 1991 injury, the veteran reported a history of a 
meniscectomy and anterior cruciate ligament reconstruction 
surgery in 1975 or 1976.  He stated that he had done "very 
well" after the surgery and, up until his August 1991 
injury, had been playing sports, such as racquetball and 
skiing without difficulty.  The initial impression was right 
knee sprain.  He continued to complain of constant right knee 
pain, and in November 1991, he underwent right knee 
arthroscopic surgery which revealed mild traumatic changes of 
the medial femoral condyle; intra-articular shaving was 
performed.  

By July 1993 rating decision, the RO denied a compensable 
rating for the veteran's right knee disability on the basis 
that the current right knee manifestations resulted from 
post-service injury in August 1991 and were not residuals of 
the in-service injury.  He duly appealed the RO determination 
and in November 1993, he testified at a hearing at the RO 
regarding his right knee symptomatology.  

As set forth above, in August 1996, the Board remanded the 
matter for additional development of the evidence.  
Specifically, the Board requested a medical opinion for the 
purposes of clarifying which, if any, of the current 
manifestations of the veteran's right knee disability 
(including arthritis) were the result of his service-
connected disability and which were related to the August 
1991 work-related injury.  

Pursuant to the Board's remand, in January 1997, the veteran 
underwent VA orthopedic examination.  Although current right 
knee manifestations were recorded, the examiner failed to 
provide an opinion regarding which, if any manifestations, 
were attributable to the service-connected disability, as 
opposed to the 1991 industrial accident.  The RO returned the 
veteran's claims folder to the examiner who, in an April 1997 
addendum, indicated that it was his opinion that 
approximately 25 percent of the veteran's symptoms were due 
to his service-connected right knee disability and 75 percent 
were due to his post-service right injuries.  However, the 
examiner did not delineate which of the veteran's symptoms 
were part and parcel of the service-connected disability.  

Recognizing that the examiner had failed to provide the 
medical opinion requested by the Board, and in light of the 
fact that the record was inadequate to rate the current 
severity of the veteran's service-connected right knee 
disability, the RO arranged for the veteran to undergo 
another medical examination.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand confers on a claimant, as a matter 
of law, the right to compliance with the remand orders); 
Massey v. Brown, 7 Vet. App. 204 (1994) (an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); Halstead v. 
Derwinski, 3 Vet. App. 213 (1992) (when the medical evidence 
is inadequate, the VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from reaching its own unsubstantiated medical 
conclusion).

The record shows that by April 1999 letter mailed to his last 
address of record, the veteran was notified of the time and 
place to report for VA medical examination.  The letter 
advised him that, if he was unable to report, he should so 
advise so the examination could be rescheduled.  He was 
further advised that failure to report for the examination 
would result in consideration of his claim "without the 
benefit of evidence from the examination which might be 
material to the outcome of your claim."  There is no 
indication that the letter was returned by the postal 
authorities as undeliverable.  The law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Jones v. West, 12 Vet. 
App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In May 
1999, the RO was advised that the veteran had failed to 
report for his medical examination.  

In a May 1999 Supplemental Statement of the Case, the RO 
denied his claim for a compensable rating for a right knee 
disability on the basis that he had failed to show for VA 
medical examination.  Citations to relevant regulations were 
included.  The record shows that the Supplemental Statement 
of the Case was returned by the postal authorities as 
undeliverable, with notation to the effect that the veteran 
had moved and left no forwarding address.

According to a July 1999 Report of Contact, the RO attempted 
to locate the veteran through his representative, who was 
unable to provide a current address for the veteran, despite 
a search.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1994) 
(it is the veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him).

Under applicable regulations, individuals for whom VA medical 
examination has been authorized and scheduled are required to 
report for such examination.  38 C.F.R. § 3.326(a) (1999).

Pursuant to 38 C.F.R. § 3.655(b) (1999), when entitlement to 
a benefit cannot be established or confirmed without a 
current VA medical examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  (Emphasis added).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran or death of an immediate 
family member.  Id.

In this case, the veteran filed a claim for increased rating 
for a service-connected right knee disability.  The Board 
considered the medical evidence of record and found it 
insufficient to evaluate the veteran's disability.  VA 
medical examination was determined necessary to establish the 
degree of disability due to the veteran's service-connected 
right knee disability, and he was scheduled for medical 
examination to obtain the necessary medical evidence.  
Although he attended one VA examination in January 1997, 
unfortunately, that examination did not provide sufficient 
evidence on which to rate his disability.  As a consequence, 
another examination was scheduled and he was properly 
notified of the time and date of the scheduled examination at 
his last known address of record.  Nonetheless, he failed to 
appear for the examination and did not provide an explanation 
for his failure to do so.  In view of the veteran's lack of 
cooperation and failure without good cause to report for the 
scheduled VA re-examination, his claim for increased rating 
for the service-connected right knee disability must be 
denied.  38 C.F.R. 3.655(b).

In reaching this decision, the Board finds that VA has more 
than adequately discharged its obligation to attempt to 
provide the veteran with an examination, as requested by the 
Board in 1996.  See Stegall, supra.  It is clear beyond 
reasonable dispute that the failure to obtain the examination 
rests squarely on the veteran.  See Hyson, supra.  Thus, 
another remand is not necessary in this case.  


ORDER

A compensable rating for residuals of a right knee injury is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

